  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


LINDA GUY,                            )
                                      )
       Plaintiff,                     )
                                      )           CIVIL ACTION NO.
       v.                             )             2:19cv109-MHT
                                      )                  (WO)
MADIX, INC.,                          )
                                      )
       Defendant.                     )

                                JUDGMENT

       Upon consideration of plaintiff’s motion to dismiss

all claims with prejudice (doc. no. 11), it is ORDERED

that    the    motion      is   granted,         and   this    lawsuit     is

dismissed      in    its   entirety       with    prejudice,       with   the

parties to bear their own costs.

       The clerk of the court is DIRECTED to enter this

document      on    the    civil     docket      as    a   final   judgment

pursuant      to    Rule   58   of    the   Federal        Rules   of   Civil

Procedure.

       This case is closed.

       DONE, this the 6th day of November, 2019.

                                        /s/ Myron H. Thompson
                                     UNITED STATES DISTRICT JUDGE
